Citation Nr: 0511057	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri which denied the veteran's claim 
of entitlement to an increased disability rating for 
bilateral hearing loss.  

Procedural history

The veteran served on active duty from May 1968 to December 
1969.

The veteran filed a claim for service connection for hearing 
loss in March 1998.  In an April 1999 rating decision, the RO 
granted service connection for bilateral hearing loss; a 
noncompensable disability rating was assigned.

In January 2002, the veteran filed for an increased 
disability rating for his service-connected bilateral hearing 
loss.  The RO denied the veteran's claim in an April 2002 
rating decision.  The veteran initiated the present appeal, 
which was perfected with the timely submission of his 
substantive appeal (VA Form 9) in October 2002.  

The veteran was scheduled to appear for a Central Office 
hearing in Washington, D.C. in June 2004.  However, he failed 
to report for this hearing and provided no explanation for 
his failure to report.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2004).

This claim was previously before the Board in July 2004.  At 
that time, the claim was remanded to provide proper 
notification pursuant to the Veterans Claims Assistance Act 
(VCAA) and to give him a VA audiological examination.  
Based on the findings from that examination, the RO, in a 
January 2005 rating decision, increased the veteran's 
bilateral hearing loss disability rating to 40 percent, 
effective July 28, 2004.  After this development was 
completed, the case was returned to the Board.  

The Board will assume that the veteran is not satisfied with 
the 40 percent disability rating which is now assigned for 
his service-connected bilateral hearing loss.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level VI hearing impairment in the 
right ear and level VIII hearing impairment in the left ear.

2.  The evidence does not show that the veteran's bilateral 
hearing loss disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected bilateral hearing loss, which as noted in the 
Introduction was recently increased from zero percent to 40 
percent.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
January 2005 supplemental statement of the case (SSOC) also 
discussed the particular deficiencies in the evidence with 
respect to his claim.

More significantly, a letter was sent to the veteran in July 
2004, which was specifically intended to address the 
requirements of the VCAA.  A letter was first sent to the 
veteran in January 2002 concerning the VCAA, but the Board 
determined that this letter was inadequate for VCAA 
compliance when it remanded the claim in July 2004.  
Therefore, the only letter pertinent to this discussion is 
the July 2004 VCAA letter.  That letter detailed the evidence 
needed to substantiate a claim for increased rating of the 
veteran's bilateral hearing loss.  It specifically notified 
the veteran that in order to receive an increased disability 
rating, "the evidence must show that your service-connected 
disability has gotten worse.  Send us recent (preferably 
within the past twelve months) medical records."  Thus, the 
letter, in conjunction with the October 2002 SOC, not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  The letter also indicated the RO would 
provide a VA medical examination or obtain a VA medical 
opinion if necessary to make a decision on the veteran's 
claim. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2004 letter told the veteran that VA would make 
reasonable efforts to obtain "relevant records not held by a 
Federal agency.  This may include records from State or local 
government, private doctors and hospitals, or current or 
former employers."  The letter emphasized that it was the 
veteran's responsibility to ensure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  Copies of VA Form 21-4142, 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs," were enclosed for the 
veteran to complete for consent to obtain evidence from a 
private doctor or facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2004).  The July 2004 letter 
requested: "If there is any other evidence that you think 
will support your claim, please let us know.  If the evidence 
is in your possession not already provided, please send it to 
us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the July 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

Review of the record reveals that the veteran was not 
provided adequate notice of the VCAA prior to the initial 
adjudication of his increased rating claim in April 2002.  As 
has been discussed above, the veteran was subsequently 
provided with VCAA notice through the July 2004 letter and 
the claim was readjudciated with the application of the VCAA 
standard of review in the January 2005 rating decision.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  The veteran has not indicated that there 
is any additional relevant evidence pertinent to his claim.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider his claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's private 
treatment records.  The veteran was provided a VA medical 
examination in July 2004, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, and conducted an appropriate audiological 
examination.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran's hearing request has 
been deemed withdrawn.  He has not indicated the existence of 
any other evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991); however, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
rating was received in January 2002, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.  The provisions of 38 
C.F.R. § 4.86(a) now provide that when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide 
that when the puretone threshold is 30 dB or less at 1,000 
hertz, and 70 dB or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Analysis

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

Schedular rating

The only pertinent evidence obtained in connection with the 
present appeal consists of the report of the VA audiological 
evaluation conducted in July 2004.  While there are prior-
dated examination reports of record their findings indicate 
that the bilateral hearing loss is noncompensable.  
Therefore, only the July 2004 examination is probative to the 
outcome of this increased rating claim, as it is the most 
current and has findings of compensable disability.  See 
Francisco, supra.

On VA audiological evaluation in July 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	45	65	85	85	70
Right (dB)	40	45	65	80	85	65

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 50 percent in the left ear.

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 40 percent 
disability rating.  That is, the combination of level VI in 
the better ear with level VIII in the poorer ear results in a 
40 percent rating.

The Board notes that these test results do not require 
consideration of exceptional patterns of hearing impairment 
under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds 
of 55 or greater for all four Hertz frequencies, or 30 or 
less at the 1000 Hertz frequency and 70 or greater at the 
2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in three of the frequencies, but 
not all four frequencies.  38 C.F.R. § 4.86(a) thus is not 
applicable.  In addition, there is not 70 or greater at the 
2000 frequency in either ear, so (b) is also inapplicable.

The Board acknowledges that the examination report documents 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2004).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met for a disability rating in excess of 
his currently assigned 40 percent.  The schedular criteria 
are specific, and as explained above the veteran's hearing 
loss is not of sufficient severity to warrant a higher 
disability rating.  See Lendenmann, 3 Vet. App. at 349.

Extraschedular rating consideration

In the April 2004 Appellant's Brief, the veteran's 
representative argued for an extraschedular rating.  The 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  There is no statement from any 
examiner that the veteran's hearing loss disability is in any 
way out of the ordinary clinically.  There also is no 
evidence of hospitalization for hearing loss, either in the 
recent or the remote past.  

With respect to interference with employment, there is no 
indication that the veteran's hearing loss disability 
interferes with his ability to work.  The veteran indicated 
during his July 2004 VA examination that he worked in a 
number of occupations, most recently as a truck driver for a 
period of 10 years.  There is no indication that he left any 
employment due to his hearing loss.

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's bilateral hearing loss disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


